Title: To Thomas Jefferson from John Dawson, 13 May 1804
From: Dawson, John
To: Jefferson, Thomas


          
            Dear Sir
            Bristol. May 13. 1804
          
          Our old friend McElory is here and has the principles of 75—he is much hurt at the conduct of his son Archibald—and at the situation in which he has been plac’d in consequence thereof—
          May I request that you will look into his case and do to him that justice due to his country, and which will afford much pleasure to a parent who is a good republican. 
          health & friendly salutations!
          
            J Dawson.
          
        